      Case: 1:20-cv-04405 Document #: 15 Filed: 08/24/20 Page 1 of 1 PageID #:65


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Lawrence H. Gress, et al. v.                   Case Number: 1:20-cv-04405
            Commonwealth Edison
            Company
An appearance is hereby filed by the undersigned as attorney for:
Commonwealth Edison Company
Attorney name (type or print): Gayle E. Littleton

Firm: JENNER & BLOCK LLP

Street address: 353 N. Clark St.

City/State/Zip: Chicago, IL 60654

Bar ID Number: 6323236                                     Telephone Number: 312-840-7478
(See item 3 in instructions)

Email Address: GLittleton@jenner.com

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on August 24, 2020

Attorney signature:            S/ Gayle E. Littleton
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
